DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49, 50, 52-57, 60-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal (20120247765).
Regarding claims 49, 52-56, 61, 63, Agrawal discloses providing a porous (0028) sintered powder compact (meets reactive matrix composite) that contains a core and one or more micron or nano scale coatings (meets reactive binder limitation).  The core material can be magnesium or aluminum and the coating can include magnesium or aluminum (0023 and 0030).  The core can also be iron or nickel (claim 5).  Agrawal discloses that the core can be made of “magnesium, aluminum, zinc, manganese, molybdenum, tungsten, copper, iron, calcium, cobalt, tantalum, rhenium, nickel, silicon, rare earth elements, oxides thereof, nitrides thereof, carbides thereof, and alloys thereof and combinations thereof.” (claim 5).
The coatings can range from 10 nm to 500 nm thickness (0025) (thickness is less than diameter of core particle).  The coating is “selected from group consisting magnesium, aluminum, zinc, manganese, molybdenum, tungsten, copper, iron, calcium, cobalt, tantalum, rhenium, nickel, silicon, rare earth elements, oxides thereof, nitrides thereof, carbides thereof, and alloys thereof and combinations thereof.” (claim 6).  The size of the powder compact can range from 50-2500 microns (0042).  Note that Agrawal indicates that this is the size of the proppant but in para 0036, Agrawal discloses that the powder compact can be either the same size or large or smaller than the proppant.  Agrawal discloses that the dissolution rate can be modified by using different coatings (0020).  The sintered powder compact is formed and coated and can configured to have variable dissolution rates in brine (0019).  The powder compact can be in the form of a proppant, frac ball, etc, (0018 and 0023).  Agrawal discloses that the coating (reactive binder) can be aluminum or magnesium (claim 5).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to vary the parameters such as amounts, size, and selection of components to achieve a desired result.  It is also obvious vary the parameters such as volume of the primary core to achieve the claimed properties.  Agrawal discloses that the powder compact can be pressed and sintered for different dissolution rates and thus the properties of volume can be varied to meet the dissolution rate as needed for various wellbore fluids.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 50, Agrawal discloses that the sintered powder compact can configured to have variable dissolution rates in brine (0019). It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the parameters to achieve a desired result. It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill in the subject art.
Regarding claim 55, it is obvious to vary the parameters such as porosity in order to change the dissolution to achieve the claimed properties.  Agrawal suggests that the dissolution can be changed for different environments and thus the dissolution can be varied by variation in porosity.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claims 57 and 63, Agrawal discloses that the coating can include oxides of molybdenum, iron, and tungsten (claim 6).  The coating is “selected from group consisting magnesium, aluminum, zinc, manganese, molybdenum, tungsten, copper, iron, calcium, cobalt, tantalum, rhenium, nickel, silicon, rare earth elements, oxides thereof, nitrides thereof, carbides thereof, and alloys thereof and combinations thereof.” (claim 6).  
Regarding claim 60, Agrawal discloses that the coating can include oxides of molybdenum, iron, and tungsten (claim 6)(meets claimed catalyst limitation since the same compounds are used).
Regarding claim 61, Agrawal discloses that multiple layers can be used and indicates various compounds for the layers.  It would be obvious to use different materials of the disclosed layers since Agrawal discloses that many different materials can be used and also discloses that the core can be different from the layers (0020).
Regarding claim 62, Agrawal discloses that the coatings can include aluminum, magnesium and combinations thereof (0020).
Claim 51 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Agrawal (20120247765) as applied to claims above, and further in view of Grix (20110067789).
Grix discloses the use of a proppant in a warhead (0051, 0052, and 0057).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the proppant of Agrawal with a warhead since Grix suggests that proppants may be used in a warhead.
Claims 58, 59, 64 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Agrawal (20120247765) as applied to claims above, and further in view of Speer (20120006562)
Speer discloses the use of a coating on an activation ball used in refracturing that
has a coating of polyvinylidene difluoride or Teflon (para. 0030).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the polymer coating as taught by Speer since Speer suggests that the polymer can improve corrosion resistance.
Claim 60 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Agrawal (20120247765) as applied to claims above, and further in view of Zaiser (20140144620).
Zaieser teaches the use of a catalyst coating on frac balls for well bore applications (abstract and 0061).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use a catalyst coating as taught by Zaiser since Zaiser suggests that it is known to use these types of materials in proppants (frac balls) and since the compacts of Agrawal are used for the same purpose.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 67 contains and improper Markush group with the terms ceramic and/or oxide, and carbon since it is not clear which members of the group are required.  It is also unclear since the Markush group is then followed by language that attempts to narrow the original Markush language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AILEEN B FELTON/Primary Examiner, Art Unit 1734